DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 26 May 2022. Claims 1-14 are pending:
Claim 15 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/071801, filed 10 August 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP17188167.5, filed 28 August 2017; EP18159165.2, filed 28 February 2018) under 35 U.S.C. 119 (a)-(d). It is noted, however, that applicant has not filed a certified copy of the foreign applications as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-13, in the reply filed on 26 May 2022 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 May 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1 and 5-10 are objected to because of the following informalities:
The claims recite lists of elements in inconsistent and improper formats; e.g., compare Claim 1, “a polymer P selected from polyphenylenesulfone or mixtures of…”, with Claim 9, “wherein said polymer P is selected from polyphenylene sulfone and mixtures of…” (emphases added). It is unclear what is intended to be part of the lists from which the various polymers, first solvents, and cosolvents are selected from.
Please use proper Markush group language to indicate lists, e.g., “a polymer P is selected from the group consisting of polyphenylenesulfone and mixtures of polyphenylenesulfone with nonionic polyarylene ethers” (emphases added).
Claims 1, 7, and 8 are objected to because of the following informalities:
Please make “alkanediol”, “alkanetriol” and “polyethylene glycol” plural.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, there is insufficient antecedent basis for “said at least one coagulating agent”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by HANCOCK et al. (US Patent 6,172,180).
	Regarding Claim 1, HANCOCK discloses a method for producing a porous polymer membrane from a block copolymer composition (i.e., a process for making a… membrane M; c5/20-25). The method is a two-step polymerization wherein polysulfone and branched poly(ethylene oxide) prepolymer solutions are first prepared (i.e., providing a dope solution D; c10/35-c11/11). The prepolymer solutions include bisphenol A and 4-chlorophenyl sulfone (i.e., a polymer P selected from polyphenylenesulfone or mixtures of polyphenylenesulfone with nonionic polyarylene ethers), N-methyl-2-pyrrolidone (NMP; i.e., a first solvent selected from aprotic polar solvents), poly(ethylene glycol) (PEG; i.e., a cosolvent selected from C2-C6 alkanediol, C3-C8 alkanetriol, polyethylene glycol, or mixtures thereof), and 4-fluorophenyl (c10/42-65). The prepolymer mixture is polymerized and subsequently precipitated in a coagulating agent, i.e., water (i.e., preparing the membrane by bringing the dope solution D into contact with a coagulating agent; c11/3-8). In a similar method, HANCOCK further provides a casting solution comprising 10% 400 Da PEG, 70% NMP, and the remainder dissolved polymer (c9/61-c10/18).
Although not explicitly disclosed by HANCOCK, such a membrane preparation results in a nonionic membrane as claimed. Furthermore, such a preamble is not considered a limitation that provides any additional significance to the claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
	Regarding Claim 2, HANCOCK discloses the process of Claim 1. HANCOCK further discloses 260 mL and 175 mL NMP and 62.2 g PEG (c10/42-56), which is approximately a 7:1 weight ratio of NMP to PEG, which reads upon the claimed range of a weight ratio of the first solvent to the cosolvent being from 30:1 to 1:2. HANCOCK further discloses the relative percentages of NMP and PEG in a casting solution, i.e., 70% and 10%, respectively (c9/64-65). Such percentages also imply a 7:1 ratio of first solvent to cosolvent.
	Regarding Claim 3, HANCOCK discloses the process of Claim 1. Given toluene’s density of 0.867 g/mL, the disclosure of 125 mL toluene and 98 mL toluene in preparing the polysulfone and poly(ethylene oxide) prepolymers indicates a total toluene weight of approximately 193 g. As a percentage of the total volume of mixture (658 mL), this is equivalent to 29.4 wt%, which reads upon the claimed range of wherein the dope solution D comprises 1 to 30 wt% of the cosolvent.
	Regarding Claim 4, HANCOCK discloses the process of Claim 3. Given NMP’s density of 1.03 g/mL, the disclosure of 260 mL NMP and 175 mL NMP in preparing the polysulfone and poly(ethylene oxide) prepolymers indicates a total NMP weight of approximately 448.1 g. As a percentage of the total volume of mixture (658 mL), this is equivalent to 68.1 wt.%, which reads upon the claimed range of wherein the dope solution D comprises at least 35 wt% of the first solvent.
	Regarding Claims 5 and 6, HANCOCK discloses the process of Claim 4. HANCOCK further discloses N-methyl-2-pyrrolidone (c9/65, c10/44).
	Regarding Claims 7 and 8, HANCOCK discloses the process of Claim 6. HANCOCK further discloses 400 Da polyethylene glycol (c9/64).
	Regarding Claims 9 and 10, HANCOCK discloses the process of Claim 5. HANCOCK further discloses the reaction of bisphenol A and 4-chlorophenyl sulfone (c10/42-54), which yields polyphenylenesulfone.
	Regarding Claim 11, HANCOCK discloses the process of Claim 10. HANCOCK further discloses 73.7 g 4-chlorophenyl sulfone, 58 g bisphenol A (c10/42-54). While HANCOCK is deficient in explicitly disclosing the weight of the produced polyphenylenesulfone, it could be assumed to be at least 73.7 g given a complete reaction with efficiency losses. When considering the other polymerizable chemicals in solution, i.e., 4.7 g of 4-fluorophenyl sulfone, Overall, this would indicate that the polyphenylenesulfone comprises a very high weight percentage of the overall polymers of at least ~90 wt.%, which reads upon the claimed range wherein the polymer P comprises at least 60 wt% of the polyphenylenesulfone.
	Regarding Claim 12, HANCOCK discloses the process of Claim 1. HANCOCK further discloses the coagulation medium includes water (i.e., wherein [the] coagulating agent comprises water; c9/65-c10/18; c11/7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANCOCK et al. (US Patent 6,172,180) in view of HANCOCK et al. (US Patent 5,700,902).
	Regarding Claim 13, HANCOCK ‘180 discloses the process of Claim 1. HANCOCK ‘180 is deficient in disclosing a further step of adding to the dope solution D a solution S which comprises a copolymer C in solvent L, wherein said copolymer C comprises blocks of at least on polyarylene ether A and blocks of polyalkylene oxide PAO, wherein the content of polyalkylene oxide PAO in copolymer C is 30 to 90% by weight.
	HANCOCK ‘902 discloses the addition of block copolymers to polymer solutions to prepare separation membranes (block copolymers: c1/35-38; membranes: c1/4-7). HANCOCK further discloses the addition of a poly(ethylene oxide)-b-polysulfone-b-poly(ethylene oxide) (PEO-b-PSF-b-PEO) triblock copolymer (i.e., copolymer C comprises blocks of at least one polyarylene ether A and blocks of polyalkylene oxide PAO) to advantageously improve the performance of a membrane by increasing water permeability (c6/42-46). Said triblock copolymer is prepared in N-methylpyrrolidone casting solution (i.e., solvent L; c6/18-22), comprises 50% PEO and 50% PSF (i.e., wherein the content of polyalkylene oxide PAO in copolymer C is 30 to 90% by weight; c12/40-41), and can be added to a matrix-forming polymer having similar polymers (i.e., a step of adding to the dope solution D a solution S which comprises a copolymer C in solvent L; c6/23-29). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide such a PEO-b-PSF-b-PEO triblock copolymer as disclosed by HANCOCK ‘902 in the process of HANCOCK ‘180 to advantageously produce a membrane having increased water permeability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777